UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-2043


NATHANIEL MAGWOOD,

                Plaintiff - Appellant,

          v.

UNITED STATES DISTRICT COURT; CITY OF CHARLESTON          POLICE
DEPARTMENT; CHARLESTON COUNTY POLICE DEPARTMENT,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:13-cv-00307-DCN)


Submitted:   October 22, 2013             Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Nathaniel Magwood, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Nathaniel Magwood seeks to appeal the district court’s

order and judgment adopting the magistrate judge’s report and

recommendation and dismissing Magwood’s civil rights complaint

without    prejudice.         We     dismiss       the       appeal    for     lack       of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                            “[T]he

timely    filing   of   a   notice    of       appeal    in    a    civil    case    is    a

jurisdictional requirement.”            Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on March 7, 2013.       The notice of appeal was filed on August 19,

2013.     Because Magwood failed to file a timely notice of appeal

or obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We also deny Magwood’s motion to amend.                       We

dispense    with     oral    argument      because           the    facts    and     legal

contentions    are   adequately      presented          in    the   materials       before

this court and argument would not aid the decisional process.

                                                                              DISMISSED

                                           2